Proceeding pursuant to CPLR article 78 in the nature of mandamus, to compel respondent to recall and vacate his order entered February 8, 1982 that declared the bail of $1,500 cash bail posted by the petitioner forfeited and to restore petitioner forthwith to the bail which had been previously set by order of Hon. Vito J. Titone, an Associate Justice of this court, dated October 7, 1981, pursuant to GPL 460.50. Petition granted, without costs; respondent is directed to recall and vacate his order entered February 8,1982, to exonerate the bail which had been declared forfeited and to notify the Warden of the Nassau County Correctional Facility, all forthwith, that bail is restored and if petitioner be in custody, to release him on bail. The petitioner by filing a brief on his appeal from the judgment of the County Court, Nassau County, rendered September *100725,1981, on January 20,1982 substantially complied with the requirements of CPL 460.50 that said filing was within the 120 days of the issuance of the order granting the stay. Once the appellant has perfected the appeal, there is no further need to extend the stay pending its determination. Damiani, J. P., Lazer, Mangano and Brown, JJ., concur.